Citation Nr: 1401348	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  07-01 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right knee disorder and if so whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for a right knee disorder. 

In April 2012 the Board remanded the matter for the purposes of scheduling a Travel Board hearing.  Such a hearing was held in August 2013; a transcript of the hearing is located in VACOLS.  

At the August 2013 hearing the Veteran withdrew an appealed claim for entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus, with associated erectile dysfunction (ED) and dermopathy.  This claim is therefore removed from appellate status.  

Additionally appealed issues of entitlement to service connection for hypertension and posttraumatic stress disorder (PTSD) were removed from appellate status by rating decisions dated in August 2008 and June 2011 which respectively granted service connection for these claimed disorders.  The Veteran did not, in response, separately appeal either the initial ratings or effective dates, so these claims are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA system to ensure total review of the evidence. 


FINDINGS OF FACT

1.  In an October 2001 rating decision, the RO most recently denied a claim for service connection for a right knee disorder because there was no new and material evidence submitted to reopen a previously denied claim for a right knee disorder, and arthritis of the right knee was not shown to be related to service.

2.  The evidence received since the prior denial of service connection for a right knee disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's a right knee disorder was incurred in active service. 


CONCLUSION OF LAW

1.  The October 2001 rating decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.110 (2013).

2.  The evidence received since the October 2001 rating decision, which denied service connection for a right knee disorder, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  Service connection for a right knee disorder is warranted.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the favorable disposition in the decision below, any additional notice or development would not result in a more favorable result for the Veteran or be of assistance to this inquiry.  Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection for a right knee disorder was previously denied by the RO in prior decisions, with an unappealed August 1997 decision which denied service connection for a right knee disorder based on there being no record of a right knee disorder in service or post-service records.  The most recent final denial of service connection for a right knee disorder was in an October 2001 rating in which the RO determined that a current degenerative arthritis of the knee was not shown by the evidence to have occurred in service and that new and material evidence had not been submitted to reopen a previously denied claim for service connection for a right knee disorder, as the evidence submitted was either cumulative or redundant.  The Veteran did not appeal this decision after notice was sent in November 2001.

The evidence previously before the RO in October 2001 was silent for any evidence of right knee disorder treated or otherwise noted in service.  The post service records showed right knee problems treated in 1997, with X-ray evidence of degenerative arthritis including the right knee diagnosed in March 1997.  The records also included a private medical record from April 1997 that related a history from the Veteran of having injured his right knee from a fall down some steps at his barracks during a mortar attack in Vietnam.  The Veteran continued to treat for problems involving chronic right knee pain from 2000 to 2001, with a June 2000 MRI that additionally diagnosed evidence of a complex tear of the lateral meniscus in addition to degenerative changes.  

The evidence submitted after an October 2001 document continued treatment for a right knee disorder between 2005 and 2011, which continued to be diagnosed as osteoarthritis (OA) both clinically and radiographically, and was shown in a July 2005 MRI still to show a complex tear of the lateral meniscus, plus a partial tear of the proximal patellar tendon, along with degenerative changes.  The diagnosis of OA was confirmed by the examiner in an April 2007 examination which noted the history of injury in 1970 due to having been knocked down some stairs during incoming enemy fire, but the examiner did not provide an etiology opinion.  An etiology opinion was submitted by the Veteran's primary care doctor of 10 years in a February 2010 questionnaire which stated that the Veteran's right knee disorder was as likely as not incurred during service, with the right knee injury resulting from a fall in the military.  The doctor acknowledged that service treatment records were not reviewed.  

The evidence submitted after the October 2001 rating include lay evidence provided by the Veteran both in written statements and his August 2013 hearing, which generally assert that he injured his knee in Vietnam when he fell down some stairs during a mortar attack while at the 292 Quartermaster detachment at Phu Tai, Vietnam, sometime during May and June of 1970.  The Veteran's personnel file also obtained after October 2001 confirmed that he was attached to this 292 Quartermaster detachment between May and June 1970.  Official documents obtained in conjunction with development for another claim suggest that this particular location was subjected to mortar attacks.  The Veteran also testified that he had symptoms in his right knee following this incident and that he sought treatment from a doctor shortly after service, but that this doctor died in the 1980s and his records were destroyed.  He indicated that his right knee symptoms have been ongoing since Vietnam, but indicated that treatment for this at the VA was sporadic as the nearest VA medical facility was 200 miles away from him.  

The Board finds that the additional evidence submitted since October 2001 is new and material as it now includes evidence showing  a medical nexus between the Veteran's right knee disability and the incident service.  Such evidence is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and raises a reasonable possibility of substantiating the claim.  The claim is reopened. 

Having reopened the claim, the Board shall consider whether service connection is warranted for the right knee disability.  In order to obtain service connection under 38 U.S.C.A. §§ 1110, a Veteran must satisfy a three element test-(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

The Board finds that the balance of the evidence supports a grant of service connection for a right knee disorder.  The Board finds the Veteran's lay contentions of an injury to his right knee in service to be credible, and also competent to the extent of showing continued observable symptomatology of the right knee after service.  The medical evidence includes an opinion providing a link between the Veteran's right knee disorder, which has been radiographically diagnosed as OA and torn meniscus, and the incident of the fall in service.  There is not shown to be evidence that directly contradicts these findings.  Therefore, applying the doctrine of the benefit of the doubt, the Board finds that service connection for a right knee disorder is warranted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 





ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a right knee disorder having been submitted, the claim to reopen is granted, and entitlement to service connection for a right knee disorder is granted. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


